Citation Nr: 0111720	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of death.

ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service in the recognized guerrilla 
service from January 1943 to September 1945.  The appellant 
is the surviving spouse of the veteran.


FINDINGS OF FACT

1. A claim for service connection for cause of death was 
denied by a rating decision dated in July 1993.

2.  The evidence submitted since the July 1993 rating 
decision pertinent to the claim is either cumulative and 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration because it does not 
include evidence of a nexus between the veteran's cause of 
death and service.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for cause of death is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. § 20.1103 (1993).

2.  Evidence since the July 1993 rating decision wherein the 
regional office (RO) denied the claim for service connection 
for cause of death is not new and material, and the claim for 
service connection is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110  (West 1991 
& Supp. 2000).  In order to show a chronic disease in service 
there must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2000).

To establish service connection for cause of the veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).

At the time of the July 1993 rating decision the appellant 
was told that there was no evidence of record which relates 
the veteran's death to his active military service or that 
shows that his service-connected disability caused his death 
or hastened his demise.  The record reflects that the veteran 
was service-connected for osteoarthritis at the time of his 
death.  The death certificate reveals that the immediate 
cause of death was cardiorespiratory arrest and the 
antecedent cause was a "mass, malignant, node probably 
metastatic."  The death certificate also reveals "old age" 
as other significant conditions contributing to death.  
Evidence of record in July 1993 consisted of a medical report 
by Dr. A.A.M., which states that he was the veteran's family 
physician and treated the veteran's osteoarthritis of both 
knees, lumbar spine, sacroiliac joints and both hip joints 
with a progressive limitation of motion of the lumbar spine, 
knee joints and hip joints.  Dr. M. conceded the absence of 
"conclusive laboratory examination" linking osteoarthritis 
to the veteran's death.  However, based on patient history 
and "physical findings at hand," he opined that the 
veteran's osteoarthritis developed into malignancy, 
metastasized to the lymph node of the neck and other organs, 
and caused the rapid deterioration in the veteran's health 
and finally, his death.  The RO stated that while Dr. M's 
report was new, it was not material to the issue of service 
connection for cause of death.

The appellant did not appeal the July 1993 rating decision 
and it became the last final denial under Evans v. Brown, 
supra.  Since the July 1993 rating decision the appellant has 
submitted a medical certificate dated in November 1999 from 
Dr. T.C.N.  Dr. N. states that the veteran had been his 
patient on and off from 1974 up to 1989 for treatment of 
osteoarthritis of both knees, lumbar spine, both sacroiliac 
joints and both hips with moderate limitation of motion of 
the lumbar spine, myocardial infarction, repeated ulceration, 
shrapnel wound on the feet and weak lungs.

II.  Analysis

The Board of Veterans' Appeals (Board) must first note that 
the United States Court of Appeals for the Federal Circuit 
entered a decision in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 
1998) concerning the definition of the term "new and 
material evidence" found in 38 U.S.C.A. § 5108 (West 1991).  
In that determination, the Court of Appeals for the Federal 
Circuit held that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), had "overstepped its judicial authority" 
by adopting a social security case law definition of "new 
and material evidence," rather than deferring to the 
"reasonable interpretation of an ambiguous statutory term 
established by [VA] regulation."  Id. at 1357, 1364.  The 
Court of Appeals for the Federal Circuit further held that 
the Court's "legal analysis may impose a higher burden on 
the veteran before a disallowed claim is reopened" as to 
what constitutes "material evidence" (Id. at 1357, 1360), 
and remanded the case for review under the Secretary's 
regulatory definition of "new and material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and if 
it is 'new' and 'probative' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimant's than the VA regulatory 
definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 
(citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

Id. at 1363. 

For the limited purpose of determining whether new and 
material evidence has been submitted, in the instant case, 
the Board will assume that the evidence submitted by and on 
behalf of the claimant must be presumed to be credible.  King 
v. Brown, 5 Vet. App. 19 (1993).

In this case, the appellant has provided evidence pertaining 
to the diseases or disorders that Dr. N. had treated the 
veteran for during the period from 1974 to 1989.  While the 
reference to treatment of osteoarthritis is merely cumulative 
of evidence previously of record, the references to the 
veteran also undergoing treatment for myocardial infarction, 
repeated ulceration, shrapnel wound on the feet and weak 
lungs are "new."  This additional information, however, is 
not probative of whether a link exists between the veteran's 
cause(s) of death and his active military service.  Thus, the 
additional medical evidence is not "so significant" by 
itself or in consideration of the other evidence of record as 
to warrant reopening of the claim.   

In its February 2000 rating decision, the RO notified the 
appellant of what constitutes "new and material evidence" 
and advised the appellant of the reasons why the additional 
evidence did not meet the requirements.  The RO specifically 
states that although the evidence shows that the veteran was 
treated for certain conditions, it does not indicate that the 
veteran's service-connected osteoarthritis was the cause of 
the veteran's death.  In its March 2000 statement of the case 
the RO provides the appellant with the provisions of 
38 C.F.R. § 3.156(a) (2000) and again explains why the newly 
submitted evidence failed to meet the requirements for 
reopening a claim.  The Board notes that the RO also provided 
guidance on what was needed to reopen the claim by letters to 
the appellant dated in March 1998, July 1999, and October 
1999.  The Board finds, therefore, that the RO has met the 
notice provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
the VCAA).  The Board finds further that the development 
provisions of the VCAA do not apply in this case because the 
only issue is whether new and material evidence was presented 
to reopen the claim for service connection for cause of 
death.  The Board finds that new and material evidence was 
not presented.


ORDER

New and material evidence not having been received to reopen 
the appellant's claim for service connection for cause of 
death, the claim remains denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

